IN THE COMMONWEALTH COURT OF PENNSYLVANIA


David Lusik,                                  :
                            Petitioner        :
                                              :
                     v.                       :   No. 405 M.D. 2017
                                              :   Submitted: October 12, 2018
Pennsylvania State Police,                    :
SCI-Albion Parole Office,                     :
PA Department of Corrections,                 :
                         Respondents          :



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                              FILED: November 26, 2018


       Before us in our original jurisdiction are the Preliminary Objections (POs) of
State Correctional Institution (SCI)-Albion Parole Office and PA Department of
Corrections (collectively, DOC) and the Pennsylvania State Police (PSP) to the pro
se Petition for Review in the Nature of Declaratory and Injunctive Relief (Petition)
filed by David Lusik (Petitioner). Petitioner alleges that he is being denied release
on parole because he refuses to comply with the Sex Offender Registration and
Notification Act (SORNA),1 which, he claims, cannot be applied to him without


       1
          Sections 9799.10 to 9799.41 of the Sentencing Code, 42 Pa. C.S. §§ 9799.10-9799.41,
effective December 20, 2012. SORNA was amended by Act of February 21, 2018, P.L. 27 (Act
(Footnote continued on next page…)
running afoul of the protections against ex post facto laws found in the United
States and Pennsylvania Constitutions.2 Commonwealth v. Muniz, 164 A.3d 1189
(Pa. 2017), cert denied, 138 S. Ct. 925 (2018). PSP argues that the Petition should
be dismissed because it is not yet ripe for adjudication as Petitioner has no
obligation to register under SORNA until he is paroled and, in any event, PSP has
no control over whether Petitioner is released to parole because that power is
exclusively reserved to the Pennsylvania Board of Probation and Parole (Board).
Additionally, PSP argues the Petition should be dismissed as moot because
SORNA has been replaced with Act 10 of 2018 (Act 10), 42 Pa. C.S. §§ 9799.10-
9799.75 (SORNA II), and Petitioner has not sought to amend his Petition to
include a claim based on SORNA II.3 DOC also argues that the Petition is moot
because SORNA II has replaced SORNA. In addition, DOC contends the Petition
should be dismissed because Petitioner is attempting to collaterally attack the
criminal judgment of sentence against him, which should be brought in the court of
common pleas pursuant to the Post Conviction Relief Act (PCRA).4 We overrule
the POs of PSP and DOC based on the matter being unripe for adjudication, and
the PO of DOC that the Petition should be dismissed because Petitioner is

_____________________________
(continued…)
10). Act of June 12, 2018, P.L. 140 (Act 29) reenacted and amended various provisions of Act
10. We refer to Act 10 and Act 29 as SORNA II.
         2
            Article I, section 17 of the Pennsylvania Constitution provides, “No ex post facto law
. . . shall be passed.” Pa. Const. art. I, § 17. The United States Constitution has two provisions
that prohibit ex post facto laws, one, contained in Article I, Section 9, Clause 3 of the United
States Constitution, U.S. Const. art. I, § 9, cl. 3, which applies to Congress, and the other,
contained in Article I, Section 10, Clause 1 of the United States Constitution, U.S. Const. art. I, §
10, cl. 1, which applies to the states.
         3
            PSP and DOC refer to Act 10 in their papers, rather than Act 29, seemingly because
those papers were filed at or around the time the General Assembly enacted Act 29.
         4
            42 Pa. C.S. §§ 9541-9546.



                                                 2
attempting to collaterally attack the criminal judgment of sentence against him.
We grant Petitioner leave to file an amended petition for review alleging that he is
not required to register as a sex offender pursuant to SORNA II and, therefore, we
dismiss as moot the POs of PSP and DOC to dismiss the Petition for mootness.


I.     BACKGROUND
       On September 12, 2017, Petitioner filed the Petition in our original
jurisdiction. Petitioner alleges that in July 1994, following a jury trial, he was
convicted of several offenses, including two counts of involuntary deviate sexual
intercourse (IDSI), Section 3123 of the Crimes Code, 18 Pa. C.S. § 3123, for
which he received a sentence of imprisonment of 11 to 30 years.5 Since reaching
his minimum date in 2005, Petitioner alleges, he has refused to comply with
SORNA and, as a result, the Board has refused to parole him. Further, PSP and
DOC have informed Petitioner that he will not be released from prison until he
complies with SORNA. SORNA, however, Petitioner alleges, cannot be applied to
him without violating the constitutional prohibitions against ex post facto laws
since he was convicted in 1994, prior to SORNA or any other law, such as 42 Pa.
C.S. §§ 9791-9799 (expired) (known as Megan’s Law I), requiring a sex offender
to register. See Muniz, 164 A.3d at 1223. Petitioner seeks a declaration that
SORNA is unconstitutional as applied to him and that he is exempt from
registering under SORNA.
       Thereafter, Petitioner applied for in forma pauperis status, which we
granted. However, DOC and PSP moved that Petitioner’s in forma pauperis status

       5
         Although Petitioner does not allege in the Petition the specific nature of his convictions,
he does so in other filings.



                                                 3
be revoked because he is an abusive litigator, Section 6602(f) of the Prison
Litigation Reform Act, 42 Pa. C.S. § 6602(f), which this Court granted. Lusik v.
Pa. State Police (Pa. Cmwlth., No. 405 M.D. 2017, filed May 9, 2018)
(McCullough, J., single judge op.), slip op. at 12 (Lusik I). The opinion included a
footnote, stating that it appeared that Petitioner was waging “a collateral attack to
[his] criminal judgment of sentence, as that sentence has been retroactively
modified by SORNA,” which “the Court, acting sua sponte, could utilize . . . as an
independent ground upon which to dismiss the action.” Id., slip op. at 11 n.11.
The opinion noted that a collateral attack on a criminal judgment of sentence may
not be brought via a civil suit but pursuant to the PCRA in common pleas.
However, given the “ruling on the [m]otion, [the Court was] not inclined to”
dismiss the action. Id.
       PSP and DOC then separately filed POs seeking to dismiss the Petition. PSP
contends that since Petitioner is currently incarcerated and, therefore, not obligated
to register, 42 Pa. C.S. § 9799.15(c)(1)(i),6 the matter is not yet ripe for
adjudication. In any event, PSP argues that it cannot deny Petitioner parole, that
authority is reserved exclusively to the Board, and PSP’s only involvement is in
maintaining the sex offender registry.              42 Pa. C.S. § 9799.16(a).         Moreover,
Petitioner will not be placed on the registry until he is paroled and, therefore, for
this alternative reason, the matter is not ripe for review. Additionally, PSP argues
that the Petition should be dismissed as moot since it is based on Petitioner’s
obligation to register under SORNA, but the General Assembly has replaced
SORNA with SORNA II. While, PSP notes, Petitioner has referred to SORNA II

       6
        Section 9799.15(c)(1)(i) tolls the period of registration for the period of time in which a
convicted sexual offender is, as relevant here, incarcerated in a state correctional institution.



                                                4
in his various filings with this Court, he has not filed an amended pleading in
response to the POs, as permitted by Rule 1028(c) of the Pennsylvania Rules of
Civil Procedure. Pa.R.C.P. No. 1028(c). Therefore, PSP asserts, the Petition
should be dismissed.
       DOC also seeks dismissal of the Petition on the basis that the General
Assembly’s passage of SORNA II renders Petitioner’s challenge to SORNA moot.
Additionally, based on footnote 11 in Lusik I, DOC argues that the Petition should
be dismissed for failure to state a claim.
       In various filings opposing the POs of PSP and DOC, Petitioner argues,
citing Gregory v. Pennsylvania State Police, 160 A.3d 274, 276-78 (Pa. Cmwlth.
2017) (Cohn Jubelirer, J., single judge op),7 that this matter is ripe for adjudication
because by operation of law, he will be required to comply with SORNA before he
is paroled. Petitioner states that his parole agent has told him that he will not be
paroled until he complies with SORNA. Further, delaying adjudication until after
he is released will result in a hardship because by then his information will be on
PSP’s public internet website, which will harm his reputation and make it difficult
for him to obtain employment and housing. 42 Pa. C.S. § 9799.28(b) (specifying
the information required to be placed on PSP’s public internet website). Regarding
SORNA II, while Petitioner has not filed an amended pleading nor asked for leave
to amend his pleading, he asks us to take judicial notice of SORNA II. Petitioner
argues, in his subsequent filings, that SORNA II, by its own terms, does not apply
to him because he was convicted of IDSI in 1994, and SORNA II states that it


       7
         In accordance with Section 414(b) of the Internal Operating Procedures (IOP) of the
Commonwealth Court, a reported single-judge opinion of this Court may be cited for its
persuasive value. 210 Pa. Code § 69.414(b).



                                             5
applies to “individuals who were . . . convicted of a sexually violent offense
committed on or after April 22, 1996, but before December 20, 2012 . . . .” 42 Pa.
C.S. § 9799.52(1) (emphasis added). Petitioner states that he would be prejudiced
if this matter is “dismissed based on form over substance,” because of his failure to
file an amended pleading, as he cannot afford another filing fee. (Petitioner’s
Opposition to DOC’s POs ¶ 22.)
       The POs are now ready for disposition.


II.    DISCUSSION
       When faced with POs, “we must accept as true all well-pled material
allegations in the petition for review, as well as all inferences reasonably deduced
from those allegations.” Doe v. Miller, 886 A.2d 310, 314 (Pa. Cmwlth. 2005),
aff’d per curiam, 901 A.2d 495 (Pa. 2006). However, we are “not required to
accept as true conclusions of law, unwarranted inferences from facts,
argumentative allegations, or expressions of opinions.” Id. In order to sustain a
PO, “it must appear with certainty the law will not permit recovery, and any doubts
should be resolved by a refusal to sustain them.” Id.


       A.             Ripeness
       As we have explained when faced with challenges to standing and ripeness
in similar cases, there is “‘considerable overlap’ between standing and ripeness.”
Padgett v. Noonan (Pa. Cmwlth., No. 412 M.D. 2017, filed July 30, 2018), slip op.
at 5 (quoting Yocum v. Pa. Gaming Control Bd., 161 A.3d 228, 234 (Pa. 2017)).8

       8
       Padgett is cited for its persuasive value in accordance with Section 414(a) of the IOP of
the Commonwealth Court. 210 Pa. Code § 69.414(a).



                                               6
The two concepts, however, are distinct “insofar as ripeness also reflects the
separate concern that relevant facts are not sufficiently developed to permit judicial
resolution of the dispute.” Yocum, 161 A.3d at 234 (citation omitted). Ripeness
requires that there be an actual controversy, with consideration given to “whether
the issues are adequately developed and the hardships that the parties will suffer if
review is delayed.” Padgett, slip op. at 5 (citations omitted).
       Again, PSP and DOC argue that the Petition should be dismissed because
Petitioner’s obligation to register is tolled while he is incarcerated and, therefore,
this matter is not ripe for our review.
       In Gregory, we overruled POs based on lack of standing and ripeness where
the petitioner was incarcerated on a sex offense but had been granted parole and
was to be released upon approval of a home plan. Gregory, 160 A.3d at 275. In
doing so, we relied on Williams v. Department of Corrections (Pa. Cmwlth., No.
353 M.D. 2014, filed Oct. 15, 2015) (en banc),9 where a class of inmates sentenced
to death challenged the lethal injection protocol in this Court’s original
jurisdiction. DOC objected to the petition, claiming that those inmates who did not
have an active death warrant or who had their executions judicially stayed lacked
standing and the matter was not ripe. Gregory, 160 A.3d at 277 (citing Williams,
slip op. at 19-21). We ruled in Williams that, because all the petitioners had been
sentenced to death and were then residing on death row, the matter was ripe for
review and the petitioners had standing to challenge the execution process and the
drugs used to cause death. Williams, slip op. at 19, 21. Applying Williams’
reasoning, we held in Gregory that the matter was ripe for adjudication. We

       9
         Williams is cited for its persuasive value in accordance with Section 414(a) of the IOP
of the Commonwealth Court. 210 Pa. Code § 69.414(a).



                                               7
explained that it “would add little” to wait for SORNA to be imposed on the
petitioner since the legal issue had been fully developed for judicial review.
Gregory, 160 A.3d at 277-78. Further, we highlighted that the petitioner would
suffer hardship if review was delayed until PSP put him on the registry, since the
registry would contain his personal information because he was required to provide
that information before he was released. Id. at 278.
       Although in Gregory, the petitioner had been granted parole and was to be
released, and Petitioner here is incarcerated and may continue to be incarcerated
until his maximum date in 2024, this difference does not render this matter unripe
for review. We have held, relying on Gregory, that even where an inmate’s release
is not imminent, his challenge to SORNA as violating the prohibition against ex
post facto laws is still ripe for review. See Beers v. Pa. State Police (Pa. Cmwlth.,
No. 338 M.D. 2018, filed Aug. 29, 2018), slip op. at 2-3 (overruling PO based on
the matter not being ripe where inmate, who had served 10 years of 10- to 25-year
sentence, challenged SORNA as violating the ex post facto clauses of the United
States and Pennsylvania Constitutions)10; Padgett, slip op. at 6-8 (where inmate
had served 20 years of a 15- to 30-year sentence, this Court overruled PO that
inmate’s ex post facto challenge to SORNA was not ripe for review).
       The reasoning set forth in Beers, Padgett, Gregory, and Williams is
persuasive and, therefore, we conclude that although Petitioner is currently
incarcerated and may remain so until 2024, the matter is nonetheless ripe for
review because delaying resolution of this matter would add little to our review.
Further, if we were to delay review, Petitioner, as he alleges, will not be released

       10
        Beers is cited for its persuasive value in accordance with Section 414(a) of the IOP of
the Commonwealth Court. 210 Pa. Code § 69.414(a).



                                              8
on parole and, even if released, his personal information would be displayed on
PSP’s public internet website, both of which would be hardships.11 Therefore, the
POs of PSP and DOC requesting the dismissal of the Petition because Petitioner’s
incarceration renders the matter unripe for review must be overruled.
       As an alternative reason for dismissing the matter as not ripe for review, PSP
contends that only the Board has the authority to grant or deny Petitioner parole
and PSP just maintains the registry. However, Petitioner will not be placed on the
registry until he is granted parole, and therefore the Petition should be dismissed
against PSP.      We are not persuaded by PSP’s contention because the relief
Petitioner seeks includes a declaration that he is exempt from registering as a sex
offender. (Petition ¶ 16.) Since PSP is charged by law with maintaining the
registry of sex offenders, 42 Pa. C.S. § 9799.16(a), and for the reasons we have
already explained regarding the development of the legal issues and the hardships
Petitioner is facing, the matter is ripe for review against PSP.


       B.            Mootness
       In general, a court will not decide a moot question. Pub. Defender’s Office
of Venango Cty. v. Venango Cty. Ct. of Common Pleas, 893 A.2d 1275, 1279 (Pa.
2006). Rather, there must be an actual controversy at every stage of the judicial
process. Cty. Council of the Cty. of Erie v. Cty. Exec. of the Cty. of Erie, 600 A.2d
257, 259 (Pa. Cmwlth. 1991). “A case is moot when a determination is sought on
a matter which, when rendered, cannot have any practical effect on the existing


       11
         Petitioner’s allegation that he will not be released on parole until he complies with
SORNA or, now, SORNA II, appears consistent with Section 9799.56(a)(4), 42 Pa. C.S.
§ 9799.56(a)(4).



                                              9
controversy.” Chruby v. Dep’t of Corr., 4 A.3d 764, 770 (Pa. Cmwlth. 2010)
(internal quotation marks and citation omitted). Due to an intervening change in
the applicable law or the facts of the case, an issue may become moot. Pub.
Defender’s Office of Venango Cty., 893 A.2d at 1279.
       PSP and DOC argue that this matter is moot because the General Assembly
has replaced SORNA with SORNA II, and Petitioner neither filed an amended
pleading12 nor sought our permission to do so.
       We, however, are mindful of the fact that our Supreme Court has expressly
recognized that rules of procedure are to be “liberally construed to secure the just,
speedy[,] and inexpensive determination of every action or proceeding to which
they are applicable.” Pa.R.C.P. No. 126. Where a pro se litigant is concerned, we
“may liberally construe materials filed by” him. Commonwealth v. Blakeney, 108
A.3d 739, 766 (Pa. 2014). As it concerns leave to amend a pleading, it should be
freely allowed absent prejudice or surprise. Bd. of Supervisors of Willistown Twp.
v. Main Line Gardens, Inc., 184 A.3d 615, 627-28 (Pa. Cmwlth.), petition for
allowance of appeal denied (Pa., Nos. 371-376 MAL 2018, filed Oct. 29, 2018).
Leave to amend may be requested in opposition to POs (or at any time) and a
court, even on its own motion, may permit amendment of a pleading. Sobat v.
Borough of Midland, 141 A.3d 618, 627 (Pa. Cmwlth. 2016); see Pa.R.C.P. No.
1033(a) (permitting a party by consent or leave of court to amend a pleading “at
any time”).
       As noted, while Petitioner has not formally sought leave to amend the
Petition, he has highlighted in various filings that the General Assembly has

       12
          Petitioner did not file an amended pleading within 30 days after service of the POs.
Pa.R.C.P. No. 1028(c)(1).



                                             10
enacted SORNA II, which the General Assembly has specifically declared is
designed to address our Supreme Court’s decision in Muniz. 42 Pa. C.S. §§
9799.11(b)(4), 9799.51(b)(4). Further, Petitioner has argued in those filings that
SORNA II does not apply to him because he was convicted in July 1994, and
SORNA II applies to “individuals who were . . . convicted of a sexually violent
offense committed on or after April 22, 1996, but before December 20, 2012 . . . .”
42 Pa. C.S. § 9799.52(1) (emphasis added).13 Therefore, Petitioner contends, he “is
completely exempt from [SORNA II] and it is null and void under law to him.”
(Petitioner’s Opposition to PSP’s POs ¶ 13.) Based on the foregoing, we construe
Petitioner’s filings in opposition to the POs as a request for leave to amend the
Petition, and grant leave for him to do so. We see no prejudice or surprise to PSP
or DOC in granting leave to amend the Petition, particularly at this early stage of
the litigation. Petitioner’s filing of an amended petition will not require him to pay
another filing fee. Our granting to Petitioner leave to amend the Petition renders
the POs of PSP and DOC to dismiss the Petition for mootness themselves moot.
Hionis v. Concord Twp., 973 A.2d 1030, 1036 n.7 (Pa. Cmwlth. 2009) (noting that
POs to an original pleading are rendered moot by the filing of an amended
pleading).


      C.     Collateral Attack on Petitioner’s Criminal Judgment of Sentence
      DOC, citing footnote 11 of Lusik I, contends the Petition should be
dismissed because Petitioner is attempting to collaterally attack the criminal



       Megan’s Law I took effect on April 22, 1996, 42 Pa. C.S. § 9799.5 (expired), and
      13

SORNA took effect on December 20, 2012.



                                          11
judgment of sentence against him, which should be brought in the court of
common pleas pursuant to the PCRA. To review, in Lusik I, we stated as follows:

      [B]ecause “SORNA registration requirements are now deemed to be
      punitive and part of the criminal punishment imposed upon a
      convicted defendant,” Commonwealth v. Butler, 173 A.3d 1212, 1215
      (Pa. Super. 2017), the Petition can be viewed as a veiled means
      through which [Petitioner] is testing the legality of his criminal
      judgment of sentence. In Pennsylvania, a civil suit cannot be
      employed to collaterally attack the legality of a criminal sentence. See
      Guarrasi v. Scott, 25 A.3d 394, 402 (Pa. Cmwlth. 2011); Keller v.
      Kinsley, 609 A.2d 567, 568 (Pa. Super. 1992). The Court is cognizant
      that Muniz claims are being litigated under the rubric of the PCRA, 42
      Pa. C.S. §§ 9541-9546; see, e.g., Commonwealth v. Rivera-Figueroa,
      174 A.3d 674, 676-79 (Pa. Super. 2017), which is designed to provide
      the exclusive remedy for those individuals who are “serving unlawful
      sentences.” Section 9542 of the PCRA, 42 Pa. C.S. § 9542; see also
      Schafer v. Moore, 46 F.3d 43, 45 (8th Cir. 1995); Atway v. Pallone,
      672 F.2d 1168, 1178 (3d Cir. 1982).

             Because it appears the Petition forwards a collateral attack to
      [Petitioner’s] criminal judgment of sentence, as that sentence has been
      retroactively modified by SORNA, the Court, acting sua sponte, could
      utilize this as an independent ground upon which to dismiss the
      action. See [S]ection 6602(e)(2) of the [Prison Litigation Reform
      Act], 42 Pa. C.S. § 6602(e)(2) (stating, in pertinent part, that “the
      court shall dismiss prison conditions litigation at any time . . . if the
      court determines [the petition for review] fails to state a claim upon
      which relief may be granted.”); Paluch v. Palakovich, 84 A.3d 1109,
      1112 (Pa. Cmwlth. 2014). However, given its ruling on the [m]otion,
      the Court is not inclined to do so.

Lusik I, slip op. at 11 n.11. Based on this footnote, DOC argues that we should
dismiss the Petition. However, in Lusik I, we did not hold that the Petition was, in
fact, a collateral attack on the criminal judgment of sentence imposed against
Petitioner, only that it could be viewed or “appear[ed]” to be as such. Id. We note
that at the time Petitioner was sentenced, Megan’s Law I had not yet been enacted


                                         12
and, thus, the obligation to register could not have been part of his sentence at that
time.14 As in Lusik I, we again decline to dismiss the Petition on the basis that it is
a veiled collateral attack on Petitioner’s criminal judgment of sentence and should
be brought in a court of common pleas pursuant to the PCRA. Further, post-Muniz
challenges to a sex offender’s obligation to register have often been brought in this
Court. Beers; Padgett; and J.J.M. v. Pa. State Police, 183 A.3d 1109 (Pa. Cmwlth.
2018) (Cohn Jubelirer, J., single judge op.).15 Therefore, we overrule DOC’s PO to
dismiss the Petition on this basis.


III.   CONCLUSION
       Accordingly, we grant Petitioner leave to amend the Petition to include an
allegation that he is not required to register as a sex offender under SORNA II.
Petitioner must file and serve an amended petition for review including that
allegation within 30 days of this Opinion and Order or face dismissal. The POs of
PSP and DOC based on the matter being unripe for adjudication, and the PO of
DOC that the Petition should be dismissed because Petitioner is attempting




       14
           Megan’s Law I did provide, however, that the obligation to register as a sex offender
applied to those convicted of a specified offense “before the effective date of this section who
remain under the jurisdiction of . . . [DOC].” 42 Pa. C.S. § 9799.5.
        15
           In accordance with Section 414(b) of the IOP of the Commonwealth Court, a reported
single-judge opinion of this Court may be cited for its persuasive value. 210 Pa. Code §
69.414(b).



                                              13
to collaterally attack the criminal judgment of sentence against him are overruled.
The POs of PSP and DOC to dismiss the Petition as moot are dismissed as moot.16




                                             _____________________________________
                                             RENÉE COHN JUBELIRER, Judge




       16
           In addition, by Motions for Judicial Notice filed June 7, 2018, June 15, 2018,
September 14, 2018, and September 25, 2018, Petitioner requested that we take judicial notice
of, respectively, a newspaper article, our opinion in J.J.M., a common pleas case, and Act 10.
PSP and DOC did not object to any of these Motions. We do not need to take judicial notice of
judicial opinions or statutes because these are sources of law upon which a court customarily
relies. Therefore we will deny those Motions. We will also deny the Motion to take judicial
notice of the newspaper article regarding an appellate case in Ohio as irrelevant. Petitioner also
filed a Motion to Admit Docket Sheets and for Court to Allow Clerk to Assess Copying Fees
with respect to Johnson v. Noonan (Pa Cmwlth., No. 343 M.D. 2017, filed July 17, 2018) and
Harley v. Pennsylvania State Police (Pa. Cmwlth., No. 567 M.D. 2017, filed May 17, 2018).
However, Petitioner seeks the docket sheets in those cases in order to oppose the POs to dismiss
based on lack of ripeness and mootness. Since we have denied those POs, we deny Petitioner’s
request as moot.



                                               14
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


David Lusik,                               :
                           Petitioner      :
                                           :
                    v.                     :   No. 405 M.D. 2017
                                           :
Pennsylvania State Police,                 :
SCI-Albion Parole Office,                  :
PA Department of Corrections,              :
                         Respondents       :


                                        ORDER


      NOW, November 26, 2018, we enter the following Order:
      1.      David Lusik (Petitioner) is GRANTED LEAVE to amend the
           Petition for Review in the Nature of Declaratory and Injunctive Relief
           (Petition) to include an allegation that he is not required to register as a
           sex offender under the Act of June 12, 2018, P.L. 140, No. 29.
           Petitioner is directed to file an Amended Petition for Review with
           this Court within 30 days of this Order and to serve his Amended
           Petition for Review on Respondents. Failure to do so will result in
           dismissal of the Petition for Review with prejudice.
      2.      The Preliminary Objections (POs) of State Correctional Institution
           (SCI)-Albion Parole Office and PA Department of Corrections
           (collectively, DOC) and the Pennsylvania State Police (PSP) to dismiss
           the Petition as moot are DISMISSED as moot.
      3.      The POs of PSP and DOC to the Petition as not ripe for adjudication
           are OVERRULED.
4.      The remaining PO of DOC is OVERRULED.
5.      The Motions for Judicial Notice filed by Petitioner with this Court on
     June 7, 2018, June 15, 2018, September 14, 2018, and September 25,
     2018, are DENIED.
6.      The Motion to Admit Docket Sheets and for Court to Allow Clerk to
     Assess Copying Fees So Petitioner Can Receive Judicial Opinions in
     Johnson v. Noonan (Pa. Cmwlth., No. 343 M.D. 2017, filed July 17,
     2018) and Harley v. Pennsylvania State Police (Pa. Cmwlth., No. 567
     M.D. 2017, filed May 17, 2018), filed by Petitioner, is DENIED as moot
     in light of our resolution of the POs.




                                   _____________________________________
                                   RENÉE COHN JUBELIRER, Judge




                                      2